Exhibit 10.3

BOISE INC.

Restricted Stock Award Agreement

Director

This Restricted Stock Award Agreement (the “Agreement”), is made as of March 15,
2010 (the “Award Date”), by and between Boise Inc. (“Boise”) and the individual
named above (“Director” or “you”) pursuant to the Boise Inc. Incentive and
Performance Plan (the “Plan”) and pursuant to the following terms:

 

1. Terms and Conditions; Definitions. This Award is subject to all the terms and
conditions of the Plan. All capitalized terms not defined in this Agreement
shall have the meaning stated in the Plan.

 

2. Award. You are awarded the number of shares of Boise’s common stock set out
above, at no cost to you, subject to the restrictions set forth in the Plan and
this Agreement. These restricted shares are the “Award.”

 

3. Restriction Period. The Award shall vest on March 15, 2011. Any shares not
vested on or before March 15, 2011, shall be forfeited.

 

4. Termination of Employment. If you terminate service as a director before
March 15, 2011, your Award will be treated as follows.

 

  4.1 If your termination of service is due to your death, disability, failure
to be re-elected by shareholders as a director, or resignation upon a Change in
Control event or other restructuring of Boise (as determined in the sole
discretion of Boise’s board of directors as constituted immediately prior to the
Change in Control or restructuring event), the restrictions on all shares will
lapse and the Award will vest in full as of the day after the date of your
termination of service as a director.

 

  4.2 If your termination of service is due to any reason other than those
stated in Section 4.1, the restrictions on a pro rata portion of the shares
subject to the Award will lapse and that portion of the shares will vest in full
as of the day after the date of your termination of service as a director. The
pro rata portion will be calculated based on the number of days of your service
as a director from the Award Date through the date of your termination of
service as a director, divided by 365 (the number of days in the Award Period).
Any portion of the Award remaining unvested after the pro rata calculation will
be forfeited immediately following your termination of service.

 

5. Transfer Restrictions.

 

  5.1 Prior to Vesting. The shares awarded pursuant to this Agreement cannot be
sold, assigned, pledged, hypothecated, transferred, or otherwise encumbered
prior to vesting. Any attempt to transfer your rights in the awarded shares
prior to vesting will result in the immediate forfeiture of the awarded shares.

 

  5.2

After Vesting. You agree not to transfer, sell, or otherwise assign your rights
in 66.67% of the shares that vest (rounded up to the nearest whole number of
shares) (the “Retained Shares”) pursuant to Section 3 and to continue to hold
the Retained Shares until the earliest of the following events: (a) your
termination of service as a director due to death, disability, retirement under
the Company’s mandatory retirement policy for directors, or failure to be
re-elected by shareholders as a director; (b) a Change in Control; or (c) if
your termination of service occurs for any reason other than those stated in
Section 4.1, the first to occur of (i) your death, or (ii) the later of the date
of your termination of service or March 15, 2014. In addition, you agree not to
transfer, sell, or otherwise assign your rights in the Retained Shares that vest
pursuant to Section 4.2 and to continue to hold the Retained Shares until

 

-1-



--------------------------------------------------------------------------------

  the earliest of the following events: (x) your death; (y) a Change in Control;
or (z) March 15, 2014. No transfer restrictions apply to shares which vest
pursuant to Section 4.1.

 

  5.3 Permitted Transfers. Notwithstanding Section 5.2, after vesting, you may
transfer shares to a family trust or to family members by gift or for estate
planning purposes (collectively “Family Dispositions”), provided that any Family
Dispositions will continue to be subject to the transfer restrictions in
Section 5.2 (each of the foregoing being a “Permitted Transfer”).

 

6. Rights. Except as otherwise provided in the Plan and this Agreement, you have
all the rights of a shareholder with respect to shares awarded, including the
right to vote. If the vesting calculation results in a fractional number of
shares, the number of shares vesting at that time shall be rounded up to the
next whole number. No fractional shares shall be issued.

 

7. Taxation. You acknowledge that this award is taxable upon grant.

You must electronically accept this Agreement on or before April 2, 2010, in
order for the Award to be effective. If this Agreement is not accepted on or
before April 2, 2010, the Award will be forfeited. The record of your electronic
acceptance maintained by Boise or its vendor is conclusive and binding as to the
time of your acceptance.

 

Boise Inc.

   

By:

 

 

   

Name:

  Virginia Aulin    

Title:

  Vice President, Communications and Corporate Affairs    

 

-2-